Citation Nr: 0815120	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  07-26 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for lumbosacral strain.

2.  Entitlement to a disability rating in excess of 10 
percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
In January 2006, the RO continued the 10 percent disability 
rating for lumbosacral strain with sciatica, and denied 
service connection for a neurological abnormality of the left 
lower extremity.  In a June 2007 rating decision issued in 
July 2007, the RO granted a separate evaluation for his 
radiculopathy of the left lower extremity at a 10 percent 
disability rating.  

In February 2008, the appellant testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A copy of this transcript is associated with the 
file.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As an initial matter, for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 21 Vet. App. 505 (2007).  On remand, the 
veteran should be provided with this notification.

The duty to assist includes obtaining medical records or an 
examination and a medical opinion when necessary to make an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  It appears from the record that the veteran has 
been receiving ongoing treatment for his service-connected 
back and neurological disabilities.  On remand, VA should 
attempt to obtain any missing medical records reflecting 
treatment for the veteran's back and neurological 
disabilities.

In his videoconference hearing, the veteran indicated that 
his back and neurological disabilities have worsened since 
his last VA examination in December 2005, to include an 
increase in loss of range of motion and a significant 
increase in pain.  In addition, VA treatment records reflect 
that the veteran now has a serious disc protrusion at L4-S1 
and severe numbness in his left leg.  In the interest of 
fulfilling VA's duty to assist, after the receipt of medical 
records, the veteran should be scheduled for orthopedic and 
neurological examinations to ascertain the current nature and 
severity of the veteran's back and neurological disabilities.  
The examination report should include an evaluation of 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements, and weakened movement, excess fatigability and 
incoordination.  
38 C.F.R. § 4.45 (2007), See DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Hart v. Mansfield, 21 Vet. App. 
505 (2007), held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  Accordingly, consideration should be 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found, for the relevant appeals period. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.159 (2007).  In particular, 
VA must send the appellant a corrective 
notice, that explains (1) that he can 
submit medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life, (2) the 
criteria of Diagnostic Codes 5237 and 
8520, pertaining to his back and 
neurological disabilities, respectively, 
(3) that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (4) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  The claims 
file must include documentation that the 
AOJ has complied with VA's duties to 
notify and assist a claimant.

2.  The AOJ should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
lumbar spine disability since October 
2004, one year before he filed his claim 
for an increase in disability rating.  
The VA should attempt to obtain records 
from each health care provider he 
identifies and indicates may still have 
records available, if not already in the 
claims file.  If records are unavailable, 
please have the provider so indicate.  

3.  The AOJ should make arrangements for 
the veteran to be afforded orthopedic and 
neurological examinations to determine 
the nature and extent of his service-
connected lumbosacral strain and 
radiculopathy of the left lower 
extremity.  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be done, to include 
range of motion measurements of the 
lumbar spine.  The claims file, this 
remand and any additional treatment 
records must be made available to the 
examiner(s) for review of the pertinent 
evidence in connection with the 
examination(s), and the report(s) should 
so indicate.  

The orthopedic examiner is to assess the 
nature and severity of the veteran's 
residuals of a lumbar spine injury in 
accordance with the latest AMIE worksheet 
for rating disorders of the spine.  All 
indicated tests and studies, to include 
range of motion and X-rays, should be 
undertaken.  The examiner should provide 
an opinion as to whether the veteran's 
disc protrusion at L4-S1 is related to 
his service-connected lumbosacral strain 
or is separate and distinct from his 
lumbosacral strain.  The examiner should 
also provide an opinion as to combined 
duration of incapacitating episodes 
(defined as a period of acute signs and 
symptoms that requires bed rest 
prescribed by a physician and treatment 
by a physician), measured in weeks of 
incapacitation per year and an opinion as 
to the veteran's limitation of motion due 
to his back pain.  In addition, after 
considering the veteran's documented 
medical history and assertions, the 
examiner must indicate whether, and to 
what extent, the veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use.  To the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  

The neurological examiner is to assess 
the current nature and extent of severity 
of the veteran's neurological impairment 
related to his service-connected back 
disability in accordance with the latest 
AMIE worksheet for rating neurological 
disorders.  The Diagnostic Codes 
applicable to nerve impairment 
distinguish the types of paralysis--
complete and incomplete.  Under 
incomplete paralysis, the degree of 
paralysis is further broken down into 
three or four categories: severe, 
moderately severe, moderate, and mild.  
With these categories in mind, the 
examiner should classify the appellant's 
left lower extremity impairments, 
distinguishing among the categories and 
using the results of all pertinent 
testing of record.

The examiners should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiners 
should state the reason why.

3.  Following completion of the above, 
the AOJ should readjudicate the 
appellant's claim to include 
consideration of the holdings in DeLuca 
and Hart, supra.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the 
case, reflecting consideration of any new 
evidence and all pertinent laws and 
regulations.  A reasonable opportunity to 
respond should be afforded before the 
case is returned to the Board for further 
review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



